Title: From Thomas Jefferson to George Mason, 4 February 1791
From: Jefferson, Thomas
To: Mason, George



Dear Sir
Philadelphia Feb. 4. 1791.

I am to make you my acknowledgements for your favor of Jan. 10. and the information had from France which it contained. It confirmed what I had heard more loosely before, and accounts still more recent are to the same effect. I look with great anxiety for the firm establishment of the new government in France, being perfectly convinced that if it takes place there, it will spread sooner or later all over Europe. On the contrary a check there would retard the revival of liberty in other countries. I consider the establishment and success of their government as necessary to stay up our own and to prevent it from falling back to that kind of Halfway-house, the English constitution. It cannot be denied that we have among us a sect who believe that to contain whatever is perfect in human institutions; that the members of this sect have, many of them, names and offices which stand high in the estimation of our countrymen. I still rely that the great mass of our community is untainted with these heresies, as is it’s head. On this I build my hope that we have not laboured in vain, and that our experiment will still prove that men can be governed by reason. You have excited my curiosity in saying ‘there is a particular circumstance, little attended to, which is continually sapping the republicanism of the United states.’ What is it?—what is said in our country of the fiscal arrangements now going on? I really fear their effect when I consider the present temper of the Southern states. Whether these measures be right or wrong, abstractedly, more attention should be paid to the general opinion. However all will  pass. The excise will pass. The bank will pass. The only corrective of what is amiss in our present government will be the augmentation of the numbers in the lower house, so as to get a more agricultural representation, which may put that interest above that of the stock-jobbers.
I had no occasion to sound Mr. Madison on your fears expressed in your letter. I knew before, as possessing his sentiments fully on that subject, that his value for you was undiminished. I have always heard him say that tho you and he appeared to differ in your systems, yet you were in truth nearer together than most persons who were classed under the same appellation. You may quiet yourself in the assurance of possessing his complete esteem.—I have been endeavoring to obtain some little distinction for our useful customers the French. But there is a particular interest opposed to it, which I fear will prove too strong. We shall soon see. I will send you a copy of a report I have given in, as soon as it is printed. I know there is one part of it contrary to your sentiments: yet I am not sure you will not become sensible that a change should be slowly preparing. Certainly whenever I pass your road I shall do myself the pleasure of turning into it. Our last year’s experiment however is much in favor of that by Newgate. I am with great respect & esteem, Dear Sir, Your friend & servt,

Th: Jefferson

